Citation Nr: 0929677	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1979 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
right and left knee disabilities.  In May 2008, the Veteran 
testified before the Board at a hearing that was held at the 
RO.  The Board remanded the claims for additional development 
in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran asserts that his bilateral knee disabilities are 
related to injury sustained during his period of active 
service.  Alternatively, he asserts that his knee 
disabilities were caused or aggravated by his service-
connected pes planus disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

In August 2008, the Board remanded the claims for the purpose 
of obtaining an opinion addressing whether the Veteran's 
bilateral knee disabilities were related to his active 
service.  The Veteran underwent VA examination of his knees 
in January 2009, as a result of which the examiner determined 
that the Veteran's knee disabilities were neither caused nor 
aggravated by his active service.  In so determining, 
however, the examiner did not comment as to whether the knee 
disabilities had been caused or aggravated by the Veteran's 
pes planus disabilities.  Because the Veteran contends, in 
part, that his knee disabilities are the result of his pes 
planus disability, the examiner's failure to address the 
relationship between the knee disabilities and the foot 
disabilities renders the January 2009 report of examination 
inadequate for rating purposes.  As the January 2009 report 
of examination is inadequate, a remand for an additional 
examination and opinion is necessary.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to ascertain whether his 
right and left knee disabilities, 
status post total knee replacement, are 
etiologically related to his period of 
active service.  The examiner should 
specifically opine as to the following:

Is at least as likely as not (50 
percent probability or greater) 
that the Veteran's right and left 
knee disabilities are 
etiologically related to his 
service-connected pes planus 
disability?  In this regard, the 
examiner should specifically 
comment as to whether the 
Veteran's pes planus disability 
either caused or aggravated 
(caused to worsen beyond a natural 
progression) the Veteran's right 
and left knee disabilities.

The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

2.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




